NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CESAR AUGUSTO MORALES; JOSUE                    No.    18-70748
MORALES-PEREZ,
                                                Agency Nos.       A202-129-886
                Petitioners,                                      A202-129-887

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Cesar Augusto Morales and Josue Morales-Perez, natives and citizens of

Guatemala, petition for review the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in part the

petition for review.

        Substantial evidence supports the agency’s determination that, even if

petitioners stated a cognizable social group, they failed to establish past

persecution or a well-founded fear of future persecution on account of a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”);

Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a personal dispute,

standing alone, does not constitute persecution based on a protected ground); see

also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (An applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground.”). We lack jurisdiction to

consider petitioners’ argument regarding Augusto Morales’ “quasi-political office”

because he failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004) (petitioner must exhaust issues or claims in administrative

proceedings below). Thus, petitioners’ asylum and withholding of removal claims

fail.


                                           2                                     18-70748
      In their opening brief, petitioners do not challenge the agency’s denial of

CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   18-70748